DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Applicant has not made any request for foreign priority or domestic benefit and thus the effective filing date is the actual filing date of 19 Dec 18.
Information Disclosure Statement
The IDS filed 19 Dec 18 included a reference with Patent Number US 8417135, allegedly invented by Schapf et al.  This reference has not been considered by the Examiner because this particular patent is clearly non-analogous art and does not include an inventor by that name.  It should be noted that this issue was already apparent to the Applicant, as the later filed IDS dated 21 Jun 19 correctly lists a reference with Patent Number US 8517135, which is a Patent that names an inventor Schapf, and thus this IDS reference has been considered by the Examiner.
Claim Objections
Claim 2 is objected to because of the following informalities: This claim appears to have inadvertently used the term “driving instruction” rather than the term “driving instructions” (or perhaps “a driving instruction”).  Appropriate correction is required.
Claim 3 is objected to because of the following informalities: This claim appears to have inadvertently included the term “steering commands” twice.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Within Claims 1-3, 5-7, and 9-20, the claimed invention is directed to (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  These claims recite the abstract idea of a mental process, involving receiving or measuring data indicative of wheel speeds and a yaw rate, and then analyzing that data to learn/calculate a track width, which can be done in the human mind.  The only structures utilized to accomplish this abstract idea is a generic computing structure doing old and well known generic computing functions (i.e. a controller calculating a track width).  Under broadest reasonable interpretation, using the human mind to achieve these same functions covers performance of the limitations in the mind but for the recitation of the generic computer component.  That is, other than reciting the generic computing component, nothing in the claim elements preclude this process from practically being performed in the mind.  For example, but for the generic computing component language, receiving or measuring data in the context of these claims encompasses a driver (or another person) visually and mentally acquiring data that would indicate to them wheel speeds and a yaw rate.  Similarly, because these claim limitations do not require the analysis step/-s to have any particular level of accuracy or precision, nothing in the claim elements preclude this process from practically being performed in the mind as well (i.e. the person/driver’s determined wheel speeds and yaw rate and the subsequent calculation of track width may be extremely rough estimates or could be completely wrong even).  Additionally, “acquiring” data and/or calculating a track width based on the acquired data (i.e. “calculating” data), even if stated to where the data be specifically “stored” in memory (for example, the updating/rewriting limitations using a memory as per Claim 9), merely encompasses the person/driver committing all or a portion of the acquired data and/or the outcome of the calculation step/-s to their memory/mind/brain.  Further, “issuing instructions” based on the calculation of a track width based on the acquired data, merely encompasses the person’s/driver’s brain determining actions that they desire in response to their calculation/-s, such as wanting to make an adjustment in speed and/or steering angle of the vehicle that they are in (for example, the related limitations found in Claims 2-3, 15-18, and 20), and it should be further noted that “issuing” instructions is not the same as receiving instructions, understanding instructions, and executing instructions (in other words, a person may “issue” instructions that “fall on deaf ears” and thus never get carried out by a/the driver).  If a claim limitation under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, these claims recite an abstract idea.
In accordance with the April 2018 memo “Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.), Part III. A., in a step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 1. A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s); 2. A citation to one or more of the court decisions discussed in MPEP §2106.05(d)(ll) as noting the well-understood, routine, conventional nature of the additional element(s); 3. A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); 4. A statement that the examiner is taking Official Notice of the well-understood, routine, conventional nature of the additional element(s).”
The abstract idea of a mental process done based on data determined by the person doing the mental process has previously been found to be ineligible under 35 USC 101 per the very similar claim concepts found in the precedential decision relating to Smart Systems Innovations.  As far as the claimed data receiving limitations which occur prior to the calculations, generic data-gathering elements are similar to concepts that have also been identified as abstract by the courts, such as obtaining and comparing intangible data in Cybersource.
At best, the limitations in these claims can be performed by a generically recited and/or general purpose computer that has been pre-loaded with the information necessary to determine a wheel track.  Even if the data utilized for this determination comes from one or more different computers than the computer doing the calculations, then these limitations still involve no more than a plurality of generic computers in communication with each other.  Mere data communication steps that can be performed entirely on any one or more generic computer/-s have also been previously identified by the courts as an abstract idea (i.e. a judicial exception): (A) Receiving and/or transmitting data is considered to be well-understood, routine, or conventional at least as evidenced by MPEP § 2106.05(d)(II)(i) "Receiving or transmitting data over a network", and (iv) "Storing and retrieving information in memory", and (B) Comparing the received data to other data is considered to be well-understood, routine or conventional at least as evidenced by MPEP§ 2106.05(d)(II)(ii) "Performing repetitive calculations".  Furthermore, Office takes Official Notice to the fact that (a) the only claimed structure (i.e. a controller) is a well-known structure of any generic general purpose computer, and (b) the claimed functions to be executed by, and/or the capabilities of, this well-known structure of any generic general purpose computer, are also well understood, routine, and conventional computing functions previously known to the industry, as per the above cited to court decisions and MPEP sections.
The claims in this application do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they merely describe insignificant extra-solution activity.  Firstly, Claims 1-3, 5-7, and 9-17 each require an axle including driven wheels that each have an associated wheel speed sensor, and each further require a vehicle that has a yaw rate sensor.  However, these elements only describe insignificant pre-solution activity (i.e. the means for acquiring the data subsequently used during the analysis steps).  Secondly, Claim 17 further requires that the driving instructions be output to “a display”, but this element only describes insignificant post-solution activity (i.e. the means for outputting one or more results of the analysis steps).  All other claim limitations describe functionalities that are internal to the generic computing system (or human mind) and nothing acquired or learned/determined is actually definitively utilized to serve any practical purpose.  Even Claim 2 requiring that the issued driving instructions to a driver be “for operating the vehicle during a track width learning mode” only describes an intended use of the generated instructions rather than definitively requiring actual controlling/operating the vehicle in a specific manner (presumably in accordance with the issued driving instructions) during a track width learning mode.  Thus there are no elements that integrate the judicial exception into a practical application.  Finally, the functionalities described are not inventive; Office takes Official Notice that it is old and well known for computers (or human minds) to acquire data and make calculations.  These functionalities are standard functionalities that computers and minds are known to be capable of.  In support of the Official Notice taken, see for example the prior art cited below within the 35 USC 103 Claim Rejections section below.
Finally, these claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer/-s itself/themselves, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment, that is, implementation via one or more computers on board a vehicle.  These limitations describe no more than a field of use, or a field of use that also involves insignificant extra-solution activity (as examples, pre-solution activity such as acquiring data from sensors that are old and well known to already be associated with data-collection within vehicles, and/or post-solution activity such as outputting instructions to a display).  Based on this, when viewed as a whole, there are no claim elements that provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Therefore, Claims 1-3, 5-7, and 9-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  Corrective actions are required.
It should be noted that Claims 4 and 8 additionally require that the controller definitively control the differential to induce oversteer based on the learned track width, or that the driving instructions definitively be executed, respectively, which is why Claims 4 and 8 have not been rejected under this statute.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 USC 103 as being obvious in view of DE102016223902B4 based on application DE102016223902.3A filed 1 Dec 16 and published 7 Jun 18 (per Google Patent translation from German into English), herein “Demiral”.  Claims 2-4, 8-12, 15-18, and 20 are rejected under 35 USC 103 as being obvious in view of Demiral, further in view of Official Notice.
Regarding Claims 1 and 9 (each independent), Demiral discloses: a vehicle (“a vehicle 1”, Paragraph 52) comprising:
an axle (“a vehicle 1 with a front axle 2 and a rear axle 3”, Paragraph 52) including driven wheel (per Claims 1 and 9) (i.e. two wheels on the driven axle out of wheels 4, 5, 6, 7 depending on which axle is the driven axle; “The vehicle is equipped with four wheels 4, 5, 6, 7”, Paragraph 52) each having an associated wheel-speed sensor (per Claim 1) (8th, “The rotational speeds DGi are measured by at least one rotational speed sensor 8th. In one embodiment of the method and in the system, a speed sensor 8th is available for each wheel 4, 5, 6, 7”, Paragraph 52);
a yaw rate sensor (per Claim 1) (“A yaw rate sensor 9 measures the yaw rate γ of the vehicle 1”, Paragraph 52); and
a controller (“The computing unit 11, for example an ESP control unit, is able, based on the measured rotational speeds, to determine steering angles ) programmed to, responsive to a request to (per Claims 1 and 9) reprogram a track width of the driven axle (per Claim 1) / enter track width learning mode (per Claim 9) (while it is not specifically disclosed in Demiral that there is a request to reprogram a track width or to enter a track width learning mode, one of ordinary skill in the art at the time of filing would certainly find this step obvious in view of the various clearly explained reasons disclosed in Demiral for why it is advantageous to re-determine this value at regular intervals and/or following specific events, specifically either (a) upon “request” from a controller that requires precise speed and/or position, (b) following a user-made change to wheel-related factory settings or due to deflection, (c) upon “request” from a controller that tracks fluctuations in track gauges, wheel circumference, tire wear, and/or tire pressure or upon “request” from a warning system that creates alerts to air pressure drops or significant tire wear, and/or (d) upon “request” from a driver assistance system: “The exact determination of the scope and the change in the track width in turn makes it possible to determine the speed and position very precisely”, Paragraph 16, “This makes it possible, for example, to detect differences between the circumferences of different wheels of a vehicle and, for example, to detect wear of a wheel or fluctuations in air pressure of a wheel”, Paragraph 17, “…despite the change in the track width, whether it is due to wide / narrow tires or plates for widening the track. A change in the track width due to the deflection is also recorded. With the method according to the invention, the current track gauges of the vehicle are obtained in addition to the current wheel circumferences”, Paragraph 18, “The rolling circumference of each wheel of a vehicle can be precisely determined by the invention. In this way, for example, the path covered by the vehicle can be determined very precisely, which is e.g. for driver assistance systems (navigation system, parking aid) is a great advantage. Furthermore, this can be used to warn, for example, of a drop in air pressure or wear of a wheel if the circumference intended for this wheel falls below a correspondingly predetermined value”, Paragraph 62; it would have been obvious to modify Demiral with the initiation of the re-calculation of a track width being based on a “request”, as is obvious in view of Demiral, in order to provide a “trigger” for starting the steps to be carried out),
receive signals from the wheel speed sensors (“to provide rotational speeds DGi of the wheels”, Paragraph 48) and the yaw rate sensor (“at least one yaw rate sensor 9 to provide yaw rates”, Paragraph 48) while the vehicle is moving in a particular manner (“cornering means that the yaw rate γ is at least 15 ° / s. Since a difference between the rotational speeds is relatively small at a low yaw rate, it is advantageous to determine the extent only when the yaw rate is high”, Paragraph 37, “the scope is therefore only determined if certain boundary conditions are met…At least one steering angle αi is greater than 3° in amount…a speed of the vehicle 1 is greater than 10 km / hr and less than 50 km / hr”, Paragraphs 38-39, “Similar to the boundary conditions for determining the ratios Xi, the values given above for the boundary conditions can depend on the vehicle type. As a rule, these values are determined for a specific vehicle type by vehicle tests. This applies both to the values for the boundary conditions for determining the ratios Xi and for the boundary conditions for the precise determination of the circumference U1 of the reference wheel”, Paragraph 40) to learn a track width of the driven axle based on the signals (i.e. SV or SH depending on which axle is the driven axle; “for the calculation of current wheel circumferences Ui and current track widths SV and SH of the vehicle 1 from the sensor data”, Paragraph 48) (per Claim 1) / calculate a track width of the driven axle (i.e. SV or SH depending on which axle is the driven axle; “for the calculation of current wheel circumferences Ui and current track widths SV and SH of the vehicle 1 from the sensor data”, Paragraph 48) derived from wheel speeds of the driven wheels (i.e. the DGi of two of the four driven wheels depending on which axle is the driven axle; “to provide rotational speeds DGi of the wheels”, Paragraph 48) divided by (see equations shown in Paragraphs 35-36 and 60-61 which show the track width change being derived by wheel speeds being divided by yaw rate, which is then used to derive the track width of each axle) vehicle yaw rate (“at least one yaw rate sensor 9 to provide yaw rates”, Paragraph 48), if learning conditions are satisfied during the calculation of the track width (“cornering means that the yaw rate γ is at least 15 ° / s. Since a difference between the rotational speeds is relatively small at a low yaw rate, it is advantageous to determine the extent only when the yaw rate is high”, Paragraph 37, “the scope is therefore only determined if certain boundary conditions are met…At least one steering angle αi is greater than 3° in amount…a speed of the vehicle 1 is greater than 10 km / hr and less than 50 km / hr”, Paragraphs 38-39, “Similar to the boundary conditions for determining the ratios Xi, the values given above for the boundary conditions can depend on the vehicle type. As a rule, these values are determined for a specific vehicle type by vehicle tests. This applies both to the values for the boundary conditions for determining the ratios Xi and for the boundary conditions for the precise determination of the circumference U1 of the reference wheel”, Paragraph 40), update a rolling average of track widths with the track width, otherwise, discard the track width, and responsive to a timer expiring, rewrite a previously stored track width in permanent memory with the rolling average (per Claim 9) (“In order to average out measurement errors that may occur, in one embodiment of the method the extent U1 is calculated over N times and then the arithmetic mean of the calculated values is formed. The extent U1 can generally be determined with greater accuracy the more points in time N are included in the calculation. On the other hand, the calculation has to be updated from time to time in order to quickly notice changes caused, for example, by falling tire pressure”, Paragraph 33; this cited Paragraph 33 is what one of ordinary skill in the art at the time of filing would consider an obvious variant to the claimed limitation as ignoring/discarding a calculated track width when the learning conditions aren’t present is equivalent to only calculating a track width when the learning conditions are present; furthermore, Office takes Official Notice that both (a) updating a rolling average of a variable if specific boundary conditions are present and ignoring/discarding a newly acquired value within that rolling average if the specific boundary conditions are not present, and (b) using a variable’s rolling average over a specific time period for updating a previously stored value of that variable, are both undeniably old and well known in the art to do for various variables that change over time and are subject to required boundary conditions for validity; it would have been obvious to modify Demiral to ignore/discard a calculated track width when the learning conditions aren’t present instead of only calculating a track width when the learning conditions are present, as is obvious in view of Demiral and/or is taught by Official Notice, in order to ensure that (a) only accurate/valid calculated values for the track width are utilized in the rolling average and (b) to ensure updates to the stored value from time-to-time so that any changes in track width are noticed in a timely manner).
Regarding Claim 18 (independent), Demiral discloses: a method of learning a track width of a vehicle (“for the calculation of current wheel circumferences Ui and current track widths SV and SH of the vehicle 1 from the sensor data”, Paragraph 48) comprising:
receiving a request to reprogram a track width (while it is not specifically disclosed in Demiral that there is a request to reprogram a track width or to enter a track width learning mode, one of ordinary skill in the art at the time of filing would certainly find this step obvious in view of the various clearly explained reasons disclosed in Demiral for why it is advantageous to re-determine this value at regular intervals and/or following specific events, specifically either (a) upon “request” from a controller that requires precise speed and/or position, (b) following a user-made change to wheel-related factory settings or due to deflection, (c) upon “request” from a controller that tracks fluctuations in track gauges, wheel circumference, tire wear, and/or tire pressure or upon “request” from a warning system that creates alerts to air pressure drops or significant tire wear, and/or (d) upon “request” from a driver assistance system: “The exact determination of the scope and the change in the track width in turn makes it possible to determine the speed and position very precisely”, Paragraph 16, “This makes it possible, for example, to detect differences between the circumferences of different wheels of a vehicle and, for example, to detect wear of a wheel or fluctuations in air pressure of a wheel”, Paragraph 17, “…despite the change in the track width, whether it is due to wide / narrow tires or plates for widening the track. A change in the track width due to the deflection is also recorded. With the method according to the invention, the current track gauges of the vehicle are obtained in addition to the current wheel circumferences”, Paragraph 18, “The rolling circumference of each wheel of a vehicle can be precisely determined by the invention. In this way, for example, the path covered by the vehicle can be determined very precisely, which is e.g. for driver assistance systems (navigation system, parking aid) is a great advantage. Furthermore, this can be used to warn, for example, of a drop in air pressure or wear of a wheel if the circumference intended for this wheel falls below a correspondingly predetermined value”, Paragraph 62; it would have been obvious to modify Demiral with the initiation of the re-calculation of a track width being based on a “request”, as is obvious in view of Demiral, in order to provide a “trigger” for starting the steps to be carried out) of a driven axle (i.e. either SV and SH depending on which is the driven axle; “for the calculation of current wheel circumferences Ui and current track widths SV and SH of the vehicle 1 from the sensor data”, Paragraph 48, “a vehicle 1 with a front axle 2 and a rear axle 3”, Paragraph 52);
responsive to the request, issuing driving instructions to a driver (while it is not specifically disclosed in Demiral that there are driving instructions issued to a driver responsive to the request, one of ordinary skill in the art at the time of filing would certainly find it obvious to provide driving instructions to a driver describing how to get the vehicle within the appropriate boundary conditions relating to speed and/or steering angle in order to fulfil the request if the vehicle is not currently within those appropriate boundary conditions; and Office takes Official Notice that it is undeniably old and well known to provide instructions relating to speed and/or steering angle, audibly via speakers or visually via a display, for how to get the vehicle to be within specific boundary conditions (as known examples, it is old and well known that navigation systems provide instructions to a driver via a display or via speakers to tell the driver to slow down if they are above the speed limit, and it is also old and well known that lane keeping and/or collision avoidance systems provide instructions to a driver via display or via speakers to tell the driver that they are not centered on a lane and/or that they appear to be making a lane change into a lane with an adjacent vehicle, and thus the driver will know to adjust their speed and/or steering angle to avoid breaking a law and/or a possible accident); “cornering means that the yaw rate γ is at least 15 ° / s. Since a difference between the rotational speeds is relatively small at a low yaw rate, it is advantageous to determine the extent only when the yaw rate is high”, Paragraph 37, “the scope is therefore only determined if certain boundary conditions are met…At least one steering angle αi is greater than 3° in amount…a speed of the vehicle 1 is greater than 10 km / hr and less than 50 km / hr”, Paragraphs 38-39, “Similar to the boundary conditions for determining the ratios Xi, the values given above for the boundary conditions can depend on the vehicle type. As a rule, these values are determined for a specific vehicle type by vehicle tests. This applies both to the values for the boundary conditions for determining the ratios Xi and for the boundary conditions for the precise determination of the circumference U1 of the reference wheel”, Paragraph 40; it would have been obvious to modify Demiral to issue speed and/or steering angle driving instructions to a driver via an output device such as a display or speakers responsive to a “request” for re-calculating a track width, as is obvious in view of Demiral and/or is taught by Official Notice, in order to ensure that the vehicle is then adjusted in a manner so that it will then be within the required boundary conditions necessary for said request for re-calculating the track width);
measuring wheel speeds (8th, “The rotational speeds DGi are measured by at least one rotational speed sensor 8th. In one embodiment of the method and in the system, a speed sensor 8th is available for each wheel 4, 5, 6, 7”, Paragraph 52) of wheels (“The vehicle is equipped with four wheels 4, 5, 6, 7”, Paragraph 52) associated with the driven axle (i.e. the DGi of two of the four driven wheels depending on which axle is the driven axle; “a vehicle 1 with a front axle 2 and a rear axle 3”, Paragraph 52);
measuring yaw rate of the vehicle (“A yaw rate sensor 9 measures the yaw rate γ of the vehicle 1”, Paragraph 52); and
calculating a track width of the driven axle (i.e. SV or SH depending on which axle is the driven axle; “for the calculation of current wheel circumferences Ui and current track widths SV and SH of the vehicle 1 from the sensor data”, Paragraph 48) based on the measured wheel speeds (“to provide rotational speeds DGi of the wheels”, Paragraph 48) and the measured yaw rate (“at least one yaw rate sensor 9 to provide yaw rates”, Paragraph 48).
Regarding Claims 2-3, 15-17, and 20, Demiral renders obvious the vehicle of Claim 1 (per Claims 2-3) and Demiral (and/or Demiral as modified by Official Notice) renders obvious the vehicle of Claim 9 (per Claim 15) and the method of Claim 18 (per Claim 20), and as described in the rejection of independent Claim 18 above, Demiral (and/or Demiral as modified by Official Notice) renders obvious the following: the controller is further programmed to issue driving instructions to a driver (per Claims 2 and 15) for operating the vehicle during a track width learning mode (per Claim 2) / responsive to being in the track width learning mode (per Claim 15); and the driving instructions include at least one of while it is not specifically disclosed in Demiral that there are driving instructions issued to a driver responsive to the request, one of ordinary skill in the art at the time of filing would certainly find it obvious to provide driving instructions to a driver describing how to get the vehicle within the appropriate boundary conditions relating to speed and/or steering angle in order to fulfil the request if the vehicle is not currently within those appropriate boundary conditions; and Office takes Official Notice that it is undeniably old and well known to provide instructions relating to speed and/or steering angle, audibly via speakers or visually via a display, for how to get the vehicle to be within specific boundary conditions (as known examples, it is old and well known that navigation systems provide instructions to a driver via a display or via speakers to tell the driver to slow down if they are above the speed limit, and it is also old and well known that lane keeping and/or collision avoidance systems provide instructions to a driver via display or via speakers to tell the driver that they are not centered on a lane and/or that they appear to be making a lane change into a lane with an adjacent vehicle, and thus the driver will know to adjust their speed and/or steering angle to avoid breaking a law and/or a possible accident); “cornering means that the yaw rate γ is at least 15 ° / s. Since a difference between the rotational speeds is relatively small at a low yaw rate, it is advantageous to determine the extent only when the yaw rate is high”, Paragraph 37, “the scope is therefore only determined if certain boundary conditions are met…At least one steering angle αi is greater than 3° in amount…a speed of the vehicle 1 is greater than 10 km / hr and less than 50 km / hr”, Paragraphs 38-39, “Similar to the boundary conditions for determining the ratios Xi, the values given above for the boundary conditions can depend on the vehicle type. As a rule, these values are determined for a specific vehicle type by vehicle tests. This applies both to the values for the boundary conditions for determining the ratios Xi and for the boundary conditions for the precise determination of the circumference U1 of the reference wheel”, Paragraph 40; it would have been obvious to modify (and/or further modify) Demiral to issue speed and/or steering angle driving instructions to a driver via an output device such as a display or speakers responsive to a “request” for re-calculating a track width, as is obvious in view of Demiral and/or is taught by Official Notice, in order to ensure that the vehicle is then adjusted in a manner so that it will then be within the required boundary conditions necessary for said request for re-calculating the track width).
Regarding Claim 4, Demiral renders obvious the vehicle of Claim 1, but Demiral remains silent in that (a) the vehicle further comprises an electronic differential, and wherein the controller is further programmed to control the differential (b) to induce oversteer based on the learned track width.  However, regarding (a) Office takes Official Notice that vehicles including electronic differentials that are controlled by a controller are undeniably old and well known in the art, and it would have been obvious to one of ordinary skill in the art at the time of filing to have modified/further modified Demiral to further control an electronic differential, as Office takes Official Notice is old and well known in the art, in order to enable variations in driven forces and/or braking forces to individual axles and/or individual wheels, thus improving the capabilities of the vehicle during various scenarios that may benefit from varying one or more of these forces.  Regarding (b), this limitation is obvious in view of Demiral.  In the case that during vehicle corning, which is already a required boundary condition for re-calculating track width, if the outside wheel of the front axle has reduced traction compared to the outside wheel of the rear axle (due to either tire pressure and/or tire wear variations and/or to a post-production modification to one or more wheels that renders less wheel surface area on the outside front axle wheel than the outside rear axle wheel), then that reduced traction in the front may lead to comparatively higher slippage of the front of the vehicle, causing understeer, so if the newly learned track width of the front axle is smaller than it was previously and/or if the newly learned track width of the rear axle is larger than it was previously, it would be obvious to one of ordinary skill in the art at the time of filing to control the differential to induce oversteer during cornering, as is obvious in view of Demiral, in order to compensate for the smaller front axle track width and/or larger rear axle track width and reduce the likelihood of continued understeer (since it is old and well known to counter understeer by inducing oversteer).  Similarly, even though this scenario is not specifically claimed, in the case that during corning, which is already a required boundary condition for re-calculating track width, if the outside wheel of the rear axle has reduced traction compared to the outside wheel of the front axle (due to either tire pressure and/or tire wear variations and/or to a post-production modification to one or more wheels that renders less wheel surface area on the outside rear axle wheel than the outside front axle wheel), then that reduced traction in the rear may lead to comparatively higher slippage of the rear of the vehicle, causing oversteer, so if the newly learned track width of the rear axle is smaller than it was previously and/or if the newly learned track width of the front axle is larger than it was previously, it would also be obvious to one of ordinary skill in the art at the time of filing to control the differential to induce understeer during cornering, as is also obvious in view of Demiral, in order to compensate for the smaller rear axle track width and/or larger front axle track width and reduce the likelihood of continued oversteer (since it is old and well known to counter oversteer by inducing understeer).
Regarding Claims 10-12, Demiral (and/or Demiral as modified by Official Notice) renders obvious the vehicle of Claim 9, and Demiral further discloses that:
the learning conditions include a vehicle speed threshold; (per Claim 10) (“the scope is therefore only determined if certain boundary conditions are met…a speed of the vehicle 1 is greater than 10 km / hr and less than 50 km / hr”, Paragraphs 38-39)
wherein the learning conditions include a vehicle yaw rate threshold; (per Claim 11) (“cornering means that the yaw rate γ is at least 15 ° / s. Since a difference between the rotational speeds is relatively small at a low yaw rate, it is advantageous to determine the extent only when the yaw rate is high”, Paragraph 37) and
the vehicle further comprising wheel speed sensors each associated with one of the driven wheels, wherein the wheel speeds are based on signals from the wheel speed sensors (per Claim 12) (8th, i.e. two out of the four wheel DGi depending on which axle is the driven axle; “to provide rotational speeds DGi of the wheels”, Paragraph 48, “The rotational speeds DGi are measured by at least one rotational speed sensor 8th. In one embodiment of the method and in the system, a speed sensor 8th is available for each wheel 4, 5, 6, 7”, Paragraph 52).
Claim 5 is rejected under 35 USC 103 as being obvious in view of Demiral, further in view of Kanda et al. (US 2015/0290995), herein “Kanda”.  Claims 13 and 19 are rejected under 35 USC 103 as being obvious in view of Demiral and Official Notice, further in view of Kanda.
Regarding Claims 5, 13, and 19, Demiral renders obvious the vehicle of Claim 1 (per Claim 5) and Demiral (and/or Demiral as modified by Official Notice) renders obvious the vehicle of Claim 9 (per Claim 13) and the method of Claim 18 (per Claim 19), but Demiral remains silent that the track width is computed by (per Claims 5 and 19) / the track width is further derived from (per Claim 13) (i) calculating an average wheel speed of the axle based on (per Claims 5 and 19) the signals from the wheel-speed sensors (per Claim 5) / the measured wheel speeds (per Claim 19), and (per Claims 5 and 19) / an average of the wheel speeds. (per Claim 13) (ii) dividing the average wheel speed by (per Claims 5 and 19) a yaw rate based on the signals from the yaw rate sensor (per Claim 5) / the measured yaw rate (per Claim 19).  However, Kanda teaches that when cornering (which is already a required boundary condition for re-calculating track width per Demiral) the wheel speeds on either side of an axle are going to vary from one another (“The inner wheel side vehicle body speed Vbi or the outer wheel side vehicle body speed Vbo forwarded to the subtractor 35 is computed for the purpose of removing the wheel rotational speed variation component owing to the speed variation of the vehicle V and the difference in the trajectory lengths of the inner and outer wheels owing to the difference of the turning radii thereof”, Paragraph 78), and so certain calculations (“The vehicle state variable estimating unit 22 is configured to estimate the state variables of the vehicle V by making use of the fact that the wheel rotational speed variation .DELTA.Vw is related to the road contact load variation in a certain way, and includes a state variable computing unit 31 for estimating the various state variables of the vehicle V for each wheel by using a vehicle model, and a vehicle body speed estimating unit 32 for computing the vehicle body speed Vb (inner wheel side vehicle body speed Vbi and outer wheel side vehicle body speed Vbo) which provides a wheel rotational speed correction value for the state variable computing unit 31”, Paragraph 76) may utilize an average wheel speed between the two wheels on either side of the axle divided by a yaw rate (“The average wheel rotational speed Vwav obtained from the wheel rotational speeds Vw detected by the corresponding wheel rotational speed sensors 9 is forwarded to a divider 81 as the numerator. The divider 81 receives the yaw rate .gamma. detected by the yaw rate sensor 11 as the denominator so that the cornering radius TR of the vehicle V can be obtained by dividing the average wheel rotational speed Vwav by the yaw rate .gamma.”, Paragraph 113).  As such, it would have been obvious to one of ordinary skill in the art at the time of filing to have modified Demiral to utilize an average wheel speed for its two wheels per axle based on wheel rotation speed sensors and then dividing them by a yaw rate gamma based on a yaw rate sensor, as taught by Kanda, in order to account for the different wheel speeds on the inside of turning radius versus the outside of a turning radius, thus leading to more accurate calculations (for example, the re-calculated track width per Demiral) (“By thus correcting the vehicle body speed Vb according to the cornering condition of the vehicle V, the vehicle body speeds Vb (Vbi and Vbo) on the inner and outer wheel sides that can change depending on the steering operation of the vehicle operator can be accurately computed”, Paragraph 115 of Kanda).
Allowable Subject Matter
Claims 6-7 and 14 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  While Demiral renders obvious the vehicle of Claim 1 (per Claims 6-7) and Demiral (and/or Demiral as modified by Official Notice) as modified/further modified by Kanda renders obvious the vehicle of Claim 13 (per Claim 14), and Demiral discloses the vehicle further comprises a driven wheel (per Claim 14) (i.e. one of the two wheels on the driven axle out of wheels 4, 5, 6, 7 depending on which axle is the driven axle) and Kanda teaches (i) calculating an average wheel speed of the axle based on the signals from the wheel-speed sensors (per Claim 6) (“average wheel rotational speed Vwav obtained from the wheel rotational speeds Vw detected by the corresponding wheel rotational speed sensors 9”, Paragraph 113), the prior art of record fails to disclose/teach/suggest/render obvious (ii) subtracting a wheel speed of an undriven wheel from the average wheel speed to determine a speed offset, and (iii) dividing the speed offset by a yaw rate based on the signals from the yaw rate sensor to determine a distance (per Claim 6), and wherein the track width is further computed by multiplying the distance by two (per Claim 7, dependent upon Claim 6), or wherein the track width is further derived from subtracting a wheel speed of the driven wheel from the average of the wheel speeds of the driven wheels (per Claim 14).
Conclusion
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1700hrs, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS E WORDEN/Primary Examiner, Art Unit 3663